There is no necessity for the incorporation in the judgment of this court of the opinion delivered, unless the effect of the opinion is to limit or to qualify the judgment rendered by the court. This is not such a case. The verdict at Trial Term was directed; therefore, the case does not com.e within the constitutional provision forbidding the review of a unanimous determination of this court that the evidence was sufficient to support the verdict. If on the whole case there was any question that properly should have béen submitted to the jury; the judgment will be reversed, and nothing contained in the opinion by us can in any way limit or increase the right of the appellant to such reversal. Motion to resettle judgment denied.